DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action (Non-Final Office Action) is in response to the amendment/remarks and RCE filed on 03/11/2021. Claim 1 is as originally filed and new claims 2-20 have been added by the amendment of 03/11/2021. The detail action to the pending claim 1-20 is as shown below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Withdrawal of the Office Action
The non-final office action mailed on 03/24/2021 is withdrawn because the 112(b) rejection to claims 1-10 was not included in the non-final office action. 
A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE  3  MONTHS FROM THE MAILING DATE OF THIS COMMUNICATION.

 Drawings
The drawings were received on 11/19/2020.  These drawings are approved by the Examiner.

Examiner’s Note
After further reviewing the claimed subject matters in the claims under the new guidelines for claim interpretation, the 112(f) rejection and 112(b) are raised in this office action as shown below.
 
Claim Interpretation - 35 USC § 112
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 1-3 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a plurality of receivers 354”, and ”a spatial processor 360”  in claim 1, spatial processor is further 360” in claim 2 and  “a data processor 370” in claim 3 having the transitional word “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder “receiver and processor” preceded by a structural modifier “a spatial” does not have any understood structural meaning in the art. See MPEP 2181(C).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a plurality of receivers configured to receive--“ and  “a spatial processor configured to spatially process” in claim 1; “spatial processor is further configured to spatially process the received data symbols” in claim 2; and “a data processor configured to process the data”  in claim 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claimed:
“a plurality of receivers” followed by a transitional word “configured to” and followed by functional language  “receive data symbols for at least two data symbol blocks, wherein for each of the at least two data symbol blocks,” “processor” proceeded by structural modifier “spatial “, followed by transitional word “configured to” and  followed by functional language  “spatially process the received data symbols with a channel response estimate to obtain data symbol estimates for the at least two data symbol blocks” in  claim 1;
“processor” proceeded by structural modifier “spatial “, followed by transitional word “further configured to”  and  followed by functional language “spatially process the received data symbols for each transmission span based on the steering matrix selected for the transmission span” in claim 2; and 
“processor” proceeded by structural modifier “data “, followed by transitional word “configured to”  and functional language “process the data symbol estimates for the at least two data symbol blocks to obtain decoded data for the at least two data symbol blocks” in claim 3  invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. The written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The specification is devoid of adequate structure to perform the claimed functions in claim 1-3. The specification discloses only boxes to perform the claimed limitations. For example, the disclosed subject matter with respect to 
Applicant is required to: 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4-10 are inherently rejected as being dependent on the rejected base claim.

The following is a non-exhaustive list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," “circuit for” "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed subject matters in claim is allowable because the arts of record fail to teach or fairly suggest in combinations of the claimed:
A method of receiving a data transmission in a wireless multiple-input multiple-output (MIMO) communication system, comprising:
receiving data symbols for at least two data symbol blocks, wherein for each of the at least two data symbol blocks, the data symbols are spatially processed with a plurality of steering matrices prior to transmission via a MIMO channel (see spatial processing step 120 in figure 1 and spatial processor 330 in figure 4 for the transmitter and as disclosed in par. [0049], [0050], [0064] and [0065], wherein the use of multiple steering matrices for each of symbol streams ND, claimed two data symbols, would enable the receiver to ‘look’ many channels as disclosed in par. [0050]); and
spatially processing the received data symbols with a channel response estimate to obtain data symbol estimates for the at least two data symbol blocks (see spatial processing step 218 in figure 2 and spatial processor 360 in figure 5 for the receiver and as disclosed in par. [0049]-[0058], [0064], [0066] and [0068], wherein the use of multiple steering matrices for each of symbol streams ND, claimed two data symbols, would enable the receiver to ‘look’ many channels as disclosed in par. [0050]);
wherein the spatially processing comprises partitioning a single block of data symbols into a plurality of subblocks of data symbols (see partitioning step 114 in figure 1 and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TESFALDET BOCURE/Primary Examiner, Art Unit 2633